Exhibit 10.51


DEXCOM, INC.
AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:             


Unless otherwise defined herein, the terms defined in the DexCom, Inc. (the
“Company”) Amended and Restated 2015 Equity Incentive Plan (the “Plan”) shall
have the same meanings in this Notice of Restricted Stock Unit Award (the
“Notice”).
Name:        
Address:        
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:                        
Date of Grant:                        
Vesting Commencement Date:                        
Expiration Date:    The date on which settlement of all RSUs granted hereunder

occurs, with earlier expiration upon Termination.
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule:

Shares
Vest Date/Performance Conditions

        
        
        
                


Corporate Transaction:
If a Corporate Transaction (as defined below) occurs and either (x) your
continuous service to the Company or your employer is involuntarily terminated
without Cause (as defined below) by the Company or your employer within twelve
(12) months after the effective date of such Corporate Transaction or (y) your
continuous service is Constructively Terminated (as defined below) by the
Company or your employer within twelve (12) months after the effective date of
such Corporate Transaction, then the vesting and exercisability of the shares of
Common Stock subject to the RSU shall be accelerated in full and any
reacquisition or repurchase rights






--------------------------------------------------------------------------------




held by the Company with respect to the shares of Common Stock subject to such
acceleration shall lapse in full, as appropriate at the time of such
termination.
“Cause” means termination of the Participant’s continuous service on the basis
of the Participant’s conviction (or a plea of nolo contendere or the local
equivalent thereof) of fraud, misappropriation, embezzlement or any other act or
acts of dishonesty constituting a felony or serious crime and resulting or
intended to result directly or indirectly in a substantial gain or personal
enrichment to the Participant at the expense of the Company, your employer, any
Subsidiary or its or their business.
“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then-outstanding voting securities; provided, however, that for purposes of this
subclause (i) the acquisition of additional securities by any one Person who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of the Company will not be considered a Corporate Transaction; (ii)
the consummation of the sale, transfer or disposition by the Company of all or
substantially all of the Company’s assets; (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; (iv) any other transaction which qualifies as a “corporate
transaction” under Section 424(a) of the Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company) or (v) a change in the effective control of the Company
that occurs on the date that a majority of members of the Board is replaced
during any twelve (12) month period by members of the Board whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purpose of this subclause (v), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar





--------------------------------------------------------------------------------




business transaction with the Company. Notwithstanding the foregoing, to the
extent that any amount constituting deferred compensation (as defined in Section
409A of the Code) would become payable under this Plan by reason of a Corporate
Transaction, such amount shall become payable only if the event constituting a
Corporate Transaction would also qualify as a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, each as defined within the meaning of Code Section
409A, as it has been and may be amended from time to time, and any proposed or
final Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.
Notwithstanding the foregoing, a Corporate Transaction shall not be deemed to
result from any transaction precipitated by the Company’s insolvency,
appointment of a conservator, or determination by a regulatory agency that the
Company is insolvent, nor from any transaction the sole purpose of which is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
“Constructively Terminated” means that you voluntarily terminate your employment
with the Company or your employer because (i) your title and responsibilities or
your annual salary and bonus potential are materially reduced or (ii) you worked
at the Company’s headquarters, a Subsidiary’s or your employer’s normal place of
business immediately prior to the Corporate Transaction, and the headquarters of
the Company or the relevant Subsidiary’s or employer’s normal place of business
(as applicable) is subsequently moved more than 50 miles from its present
location within twelve (12) months of the Corporate Transaction or (iii) your
employer has committed a repudiatory breach of your contract of employment.
You understand that your employment or consulting relationship or service with
the Company or the relevant Subsidiary is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”) other than as required by applicable
local law, and that nothing in this Notice, the RSU Agreement or the Plan
changes the nature of that relationship nor shall create an employment or
consulting relationship with the Company by virtue of this Notice or your
participation in the Plan.
You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing service as an Employee, Director or Consultant of the Company
or the relevant Subsidiary (as applicable). You also understand that this Notice
is subject to the terms and conditions of both the RSU Agreement and the Plan,
both of which are incorporated herein by reference.
Data Privacy Statement:
By signing below you confirm that you have read this Notice, the RSU Agreement
and the Plan, you agree to be bound by them and you freely and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Notice, the RSU Agreement and any other
Restricted Stock Unit Award grant materials by the Company, its affiliates and
Subsidiaries





--------------------------------------------------------------------------------




(including your employer), and any third parties assisting in the
implementation, administration and management of the Plan, for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company, its Subsidiaries (including your employer) may
collect, hold, process, disclose and transfer certain personal data about you.
For the purposes of this Notice and the RSU Agreement, the term “Data” means
certain personal and/or sensitive information about you, including, but not
limited to, your name, home address and telephone/fax number, date of birth,
social insurance number or other identification number, family size, marital
status, gender, beneficiary information, emergency contacts, passport/visa
information, salary and benefit information, personal bank account number, tax
related information, tax identification number, nationality, job title, any
Shares or directorships held in the Company, details of all RSUs or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor and any other information required by providers for
the purpose of implementing, administering and managing the Plan .
You understand that Data will be transferred to E*TRADE Financial (“E*TRADE”) or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, where you may not have the same
rights under applicable data protection and privacy law as in your home
jurisdiction. You authorize the Company, E*TRADE and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the plan.


PARTICIPANT
 
DEXCOM, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
_______________________________
 
By:
_______________________________
 
 
 
 
 
 
 
Print Name:
_______________________________
 
Its:
_______________________________
 








--------------------------------------------------------------------------------





DEXCOM, INC.
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
DEXCOM, INC. AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the DexCom, Inc. (the
“Company”) Amended and Restated 2015 Equity Incentive Plan (the “Plan”) shall
have the same defined meanings in this Award Agreement (Restricted Stock Units)
(the “Agreement”).
You (“Participant”) have been granted Restricted Stock Units (“RSUs”) subject to
the terms, restrictions and conditions of the Plan, the Notice of Restricted
Stock Unit Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of RSUs shall be made within the earlier of (i) 90 days
following the applicable date of vesting under the vesting schedule or (ii)
March 15 of the year following the year of vesting as set forth in the Notice.
Settlement of RSUs shall be in Shares.
2.    Withholding Taxes. Regardless of any action the Company and/or
Participant’s employer(s) (the "Employer") take with respect to any foreign,
federal, state, or local income tax, social insurance (including if permissible
under local law, any statutory employer’s contribution to social insurance),
national insurance contributions, payroll tax, payment on account, or other
tax-related withholding with respect to this Agreement, as a result of
Participant’s participation in the Plan and/or any aspect of the RSUs
("Tax-Related Items"), Participant agrees and acknowledges that the ultimate
liability for all Tax-Related Items is the responsibility of Participant and
that the Company and/or the Employer:
•are not making any representations and are not committing to take any actions
regarding any Tax-Related Items, including, but not limited to, the grant of the
RSUs, the vesting of the RSUs, the delivery of Shares upon vesting of the RSUs,
the subsequent sale of Shares acquired upon vesting of the RSUs, and the receipt
of any dividends; and
•do not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items.
Before any Tax-Related Items become due, Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy those
Tax-Related Items. If permissible under local law, Participant authorizes the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by or due with respect to and/or on behalf of Participant by one or a
combination of the following:
(a)    withholding from the Shares to be issued, the number of Shares having a
fair market value (determined on the date that the amount of tax to be withheld
is determined) equal to the amount required to be withheld for Tax-Related
Items, or
(b)    arranging to have sold on Participant’s behalf through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) a sufficient number of Shares that is equal to the amount required to
be withheld for Tax-Related Items. The Company shall arrange to sell or withhold
a whole number of shares to satisfy the minimum tax withholding obligation, and
to the extent that any tax obligation balance remains, such amount shall be
withheld from your following payroll cycle.
If the obligation for Tax-Related Items is satisfied by withholding a number of
Shares as described herein, Participant will be deemed to have been issued the
full number of Shares to which Participant is entitled pursuant to the vesting
of the RSUs even though a portion of those Shares will be withheld for the
purpose of satisfying the Tax-Related Items.





--------------------------------------------------------------------------------




Further, if Participant has relocated to a different jurisdiction between the
date of grant and the date of any taxable event, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Finally, Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan or any
aspect of the RSUs that cannot be satisfied by any of the means described in the
preceding paragraph. The Company may refuse to deliver Shares to Participant if
Participant fails to meet his/her obligations for the Tax-Related Items, as
described herein.
3.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote from such
Shares.
4.    Dividend Equivalents. If dividends are declared and paid on Shares,
dividend equivalent payments, if any (whether in cash or Shares), shall be
credited to Participant at such time as Shares as issued in settlement of vested
RSUs. Such dividend equivalent payments shall have the same vesting requirements
as the underlying RSUs.
5.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
6.    Termination. Subject to the terms of the Notice, if Participant’s service
terminates for any reason, all unvested RSUs shall be forfeited to the Company
forthwith, and all rights of Participant to such RSUs shall immediately
terminate. For the avoidance of doubt, Participant shall not be entitled to any
compensation for the loss of any rights or opportunities under the Plan other
than as provided for herein. In case of any dispute as to whether Termination
has occurred, the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.
7.    Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
You should consult your personal tax advisor for information on the actual and
potential tax consequences of this RSU.
8.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
9.    Country-Specific Terms and Conditions. Participant’s participation in the
Plan will be subject to any special terms and conditions set forth in Appendix A
to this Agreement (“Appendix A”) for Participant’s country of residence, if any.
Appendix A constitutes part of this Agreement.
Moreover, if Participant relocates to another country, any special terms and
conditions applicable to RSUs granted in such country may apply to Participant
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.
In addition, the Company reserves the right to impose other requirements on the
RSUs and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with





--------------------------------------------------------------------------------




local law or facilitate the administration of the Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.  
10.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
11.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Shares may be listed or quoted at the time of such issuance or
transfer.
12.    Governing Law Severability. If one or more provisions of this Agreement
(including the Appendix) are held to be unenforceable under applicable law, the
parties agree to renegotiate such provision in good faith. In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, U.S.A, without giving effect to principles of conflicts of law.
13.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause, subject to compliance with applicable local laws.
14.    Recipient Data Privacy. Through Participant’s acceptance of this grant,
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal and/or
sensitive data as described in this document by and among, as applicable, the
Company, its affiliates and its subsidiaries for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that the Company holds certain personal and/or
sensitive information about him or her, including, but not limited to, his or
her name, home address and telephone/fax number, date of birth, social insurance
number or other identification number, family size, marital status, gender,
beneficiary information, emergency contacts, passport/visa information, salary
and benefit information, personal bank account number, tax related information,
tax identification number, nationality, job title, any Shares or directorships
held in the Company, details of all RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor and any other information required by providers for the purpose of
implementing, administering and managing the Plan (“Data”). Participant also
understands and unambiguously consents to the fact that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Participant’s
country or elsewhere, and that Participant’s country may have different data
privacy laws and protections than the laws in the recipient's country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with





--------------------------------------------------------------------------------




whom Participant may elect to deposit any Shares acquired. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Participant understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
15.    Nature of Grant.
(a)
By acknowledging and accepting this RSU grant, Participant agrees that the
granting of this RSU is completely at the discretion of the Committee pursuant
to the Plan, that Participant does not expect that future awards will be granted
under the Plan, or any other plan, and that Participant waives any claim for
losses under the Agreement of the Plan in connection with termination of
employment.

(b)
The RSU grant is non-transferrable and non-assignable.

i.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Board at any
time.

ii.
The grant of this award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.

iii.
Participant is voluntarily participating in the Plan.

iv.
This RSU grant is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or its affiliates
(including, as applicable, Participant’s employer) and which is outside the
scope of Participant’s employment contract, if any.

v.
This RSU grant is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

vi.
The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

vii.
For the purposes of this Agreement, termination of service shall be the last day
of active service provided by Participant to the Company or one of its
affiliates and such period shall not be extended by any notice of termination or
similar period including any period of garden leave.

16.    Translations. If Participant receives this Agreement or any other
document or communication related to the Plan or this grant in a language other
than English and the meaning in the translation is different than in the English
version, the terms expressed in the English version will govern.
17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with any applicable
law or facilitate the administration of the Plan. Participant agrees to sign any
additional agreements or undertakings that may be





--------------------------------------------------------------------------------




necessary to accomplish the foregoing. Furthermore, Participant acknowledges
that the laws of the country in which Participant is working at the time of
grant, vesting or the sale of Shares received pursuant to this RSU grant
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject Participant to additional procedural or
regulatory requirements that Participant is and will be solely responsible for
and must fulfill.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.





--------------------------------------------------------------------------------




APPENDIX A


ADDITIONAL COUNTRY-SPECIFIC TERMS AND CONDITIONS OF THE DEXCOM, INC. AMENDED AND
RESTATED 2015 EQUITY INCENTIVE PLAN (RESTRICTED STOCK UNITS)




Terms and Conditions


This Appendix A includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below. Capitalized terms used but not defined in this Appendix A are defined in
the Plan and/or the Agreement, and have the meanings set forth therein.


Notifications


This Appendix A also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information noted in this Appendix
A as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that you vest in the RSUs or sell Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment after the grant date, or
are considered a resident of another country for local law purposes, the
information contained herein may not be applicable to you, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply.


CANADA


Terms and Conditions


RSUs Settled in Shares Only


Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, RSUs shall be paid in Shares only and do not provide
any right for Participant to receive a cash payment.


The following provisions shall apply if Participant is a resident of Quebec:


Language Consent


The Parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les Parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.





--------------------------------------------------------------------------------






Data Privacy Notice and Consent
This provision supplements the Data Privacy section of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and the Employer to disclose and
discuss his or her participation in the Plan with their advisors. Finally,
Participant authorizes the Company and the Employer to record such information
and to keep such information in his or her employee file.


GERMANY


Notifications


Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If Participant uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of Shares
acquired under the Plan, the bank will make the report for him or her. In
addition, Participant must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.


NETHERLANDS


Notifications


Insider-Trading Notification


Participant should be aware of the Dutch insider-trading rules, which may impact
the sale of Shares issued to Participant at vesting and settlement of the RSUs.
In particular, Participant may be prohibited from effectuating certain
transactions involving Shares if Participant has inside information about the
Company. If Participant is uncertain whether the insider-trading rules apply to
Participant, Participant should consult his or her personal legal advisor.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


There are no country-specific provisions.


UNITED KINGDOM


Terms and Conditions


Withholding Taxes


This provision supplements the Withholding Taxes section of the Agreement:


If payment or withholding of the Tax-Related Items (including the Employer's
Liability, as defined below) is not made within 90 days of the end of the UK tax
year in which vesting occurs (the "Due Date") or such other period





--------------------------------------------------------------------------------




specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected Tax-Related Items will constitute a loan
owed by Participant to the Employer, effective on the Due Date. Participant
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty's Revenue and Customs ("HMRC"), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in the Withholding Taxes section of the
Agreement. Participant also authorizes the Company to delay the issuance of
Shares to Participant unless and until the loan is repaid.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant will not be eligible for such a
loan to cover the Tax-Related Items. In the event that Participant is a director
or executive officer and the Tax-Related Items are not collected from or paid by
Participant by the Due Date, the amount of any uncollected Tax-Related Items
will constitute a benefit to Participant on which additional income tax and
national insurance contributions (including the Employer's Liability, as defined
below) will be payable. Participant will be responsible for reporting and paying
any income tax and national insurance contributions (including the Employer's
Liability, as defined below) due on this additional benefit directly to HMRC
under the self-assessment regime.


Joint Election/recoverability of employer national insurance contributions


As a condition of Participant’s participation in the Plan and the vesting of the
RSUs (, Participant agrees to accept any liability for secondary Class 1
national insurance contributions (the "Employer's Liability") which may be
payable by the Company and/or the Employer in connection with the RSUs and any
event giving rise to Tax-Related Items. To accomplish the foregoing, Participant
agrees to execute a joint election with the Company and/or the Employer (the
"Election"), the form of such Election being formally approved by HMRC, and/or
any other agreements, consents or elections required to accomplish the transfer
of the Employer's Liability to Participant. Participant further agrees to
execute such other joint elections, other agreements, consents or elections (the
“Other Agreement(s)”) as may be required by the Company and/or the Employer
between Participant and the Company, any successor to the Company and/or the
Employer in order to transfer the Employer’s Liability to Participant or in
order to provide for the reimbursement of the Employer’s Liability by
Participant to the Company and/or the Employer.


If Participant does not enter into the Election when Participant accepts the
Agreement, if the Election is revoked and/or abolished at any time by HMRC or if
Participant fails to enter into any Other Agreement as required by the Company,
any successor to the Company and/or the Employer, the Company may choose, in its
sole discretion, not to allow Participant to vest in the RSUs and they will
cease to vest, become null and void, and no Shares will be acquired under the
Plan, without any liability to the Company, the Employer and/or any Affiliate.
Participant further agrees that the Company and/or the Employer may collect the
Employer's Liability by any of the means set forth in the Withholding Taxes
section of the Agreement.


For the avoidance of doubt, this requirement will apply to all Participants that
work in the U.K. during any period from grant through the vesting date of the
RSUs regardless of whether Participant was in the U.K. at the time of grant.


UNITED STATES


Terms and Conditions


This provision supplements the Tax Consequences provision of the Agreement:


Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the





--------------------------------------------------------------------------------




Company when required by applicable law. Upon disposition of the Shares, any
subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than one year from the date of settlement. Further, an RSU may be
considered a deferral of compensation that may be subject to Section 409A of the
Code. Section 409A of the Code imposes special rules to the timing of making and
effecting certain amendments of this RSU with respect to distribution of any
deferred compensation. You should consult your personal tax advisor for
information on the actual and potential tax consequences of this RSU.



